Citation Nr: 1002492	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for disability of the thoracolumbar spine.

2.  Entitlement to a disability rating higher than 40 percent 
for residuals of a fracture of the right clavicle.

3.  Entitlement to an effective date earlier than January 10, 
2001, for an increased (compensable) rating for residuals of 
a fracture of the right clavicle.

4.  Entitlement to service connection for a left ear 
disability.

5.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his daughter, F.J. and E.G.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to August 1980, 
with subsequent periods of active duty or active duty for 
training with the Army Reserve.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In conjunction with this appeal, the Veteran testified at 
hearings before the Board in March 2004 and May 2007.


REMAND

The Veteran testified at hearing before the undersigned 
Veterans Law Judge in March 2004.  A complete transcript of 
that hearing could not be made.  Therefore, the Veteran was 
afforded a hearing before another Veterans Law Judge in May 
2007.  The Veterans Law Judge who presided at the May 2007 
hearing is no longer employed by the Board.  The Veteran was 
accordingly offered the opportunity for another Board 
hearing.  The Veteran indicated his desire for another Board 
hearing, and in June 2008, the Board remanded the case for a 
new Board hearing. 

The Veteran was duly scheduled to testify before a Veterans 
Law Judge in a hearing at the RO ("Travel Board" hearing) 
in May 2009.  On the day of the scheduled hearing, the 
Veteran's representative informed the RO that the Veteran 
reported he had a diagnosis of swine flu and requested he be 
rescheduled for a videoconference hearing in the June 2009 
timeframe.  The Veteran was thereupon scheduled to testify by 
videoconference in July 2009.

Prior to the videoconference hearing in July 2009, the 
Veteran's representative forwarded a letter from the Veteran 
requesting that his Board hearing be rescheduled, citing 
various hardships.  In August 2009 the Board remanded the 
case to enable the RO to determine whether the Veteran wanted 
a videoconference hearing or a Travel Board hearing, and to 
schedule the appropriate hearing.

The Veteran was scheduled to testify at a videoconference in 
September 2009, but prior to the hearing the Veteran notified 
the RO he would not be able to attend due to medical 
problems.  A VA psychiatric nurse practitioner also submitted 
a letter recommending the September 2009 hearing be postponed 
due to psychiatric considerations.  

The Veteran was accordingly scheduled to testify by 
videoconference in January 2010.  On the day of the scheduled 
hearing, the Veteran notified VA he would not be able to 
testify because of an illness in the family, and he submitted 
a Motion to Reschedule.  The Veteran requested a Travel Board 
hearing in May 2010.

On January 8, 2010, the undersigned Veterans Law Judge issued 
a ruling that granted the Veteran's Motion to Reschedule.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

The RO should schedule the Veteran for a 
hearing before the Board in Las Vegas in 
May 2010, in accordance with the docket 
number of the Veteran's appeal.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
 


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


